Title: To Benjamin Franklin from Jean-François de Cailhava d’Estandoux, 28 August 1783
From: Cailhava d’Estandoux, Jean-François de
To: Franklin, Benjamin


          
            Monsieur,
            A l’hôtel du Musée de Paris, rue Sainte-Avoye, le 28 Août 1783.
          
          Le Musée de Paris ayant transporté ses Séances au
            local de M. Pilatre de Rozier, rue Sainte-Avoye, vis-à-vis la rue du Plâtre; vous êtes prié de vouloir bien vous y trouver
            aux Assemblées ordinaires des Jeudis, & nommément à celle du 11 Septembre prochain,
            dans laquelle on fera un appel général pour fixer le nombre des Muséens.
          Si vous ne pouvez pas vous y trouver, vous êtes prié de me faire réponse d’ici à cette
            époque,
          J’ai l’honneur d’être, Monsieur, Votre très-humble & très obéissant serviteur
          
            CailhavaPrésident.
          
         
          Addressed: A Monsieur / Monsieur
            franklin / ministre plenipotentiaire / des etats unis de lamerique / a passy
          Notation: Musée de paris
        